DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimberger [US 8,117,580 B1].
	As to claim 18, Trimberger teaches a configurable semiconductor device able to process information, comprising:
a programmable integrated circuit (PIC) containing configurable logic blocks (LBs), an array of routing connections, and a configuration memory for performing programmed logic functions, each of the configurable LBs including one or more lookup tables (LUTs) configured to provide one or more output signals in accordance with a set of input signals and configuration data in the configuration memory [e.g.,  “The collective states of the individual memory cells then determine the function of the FPGA” in col. 1, lines 41-43; “FIG. 1 is a simplified illustration of an exemplary FPGA.  The FPGA of FIG. 1 includes an array of configurable logic blocks (LBs 101a-101i) and programmable input/output blocks (I/Os 102a-102d).  The LBs and I/O blocks are interconnected by a 
a communication channel coupled to the PIC and configured to transmit information [e.g., figs. 3, 4, 6]; and
	a memory coupled to the PIC and configured to store a first configuration data representing a first user defined function in a first storage location and a second configuration data containing a second user defined function in a second storage location [e.g., “For example, the memory device (e.g., a PROM or a computer-readable medium such as a disk drive, a floppy disk, and so forth) includes at least two user configuration bitstreams.  Each user configuration bitstream implements a functionally equivalent design in the IC, and each user configuration bitstream utilizes a different set of the programmable resources” in col. 4, lines 42-48], wherein the first configuration data includes an address of a memory storing the second configuration data [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al [US 7,512,849 B1] in view of Trimberger [US 8,117,580 B1].
	As to claim 1, Allen et al teach configurable semiconductor device able to process information, comprising:
a programmable integrated circuit (PIC) [e.g., programmable logic system (PLS) 10 in figs. 1, 6];
a first memory coupled to the PIC and configured to store at least a first user configuration data for providing at least a portion of user-defined configuration data [e.g., “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62]; and
a second memory coupled to the PIC and configured to store a backup default page (BDP) containing default configuration data (DCD) provided by manufacture of PIC for rebooting the PIC when the PIC fails to reboot by the first user configuration data [e.g., “Configuration storage device 12 is preferably a memory device having 
Though Allen et al teach the PIC configuring the configurable logic blocks with the configuration data, Allen et al do not explicitly teach, however Trimberger teaches the details of the PIC containing configurable logic blocks (LBs), an array of routing connections, and a configuration memory for performing programmed logic functions, each of the configurable LBs including one or more lookup tables (LUTs) configured to provide one or more output signals in accordance with a set of input signals and configuration data in the configuration memory [e.g.,  “The collective states of the individual memory cells then determine the function of the FPGA” in col. 1, lines 41-43; “FIG. 1 is a simplified illustration of an exemplary FPGA.  The FPGA of FIG. 1 includes an array of configurable logic blocks (LBs 101a-101i) and programmable input/output blocks (I/Os 102a-102d).  The LBs and I/O blocks are interconnected by a programmable interconnect structure that includes a large number of interconnect lines 103 interconnected by programmable interconnect points (PIPs 104, shown as small circles in FIG. 1).  PIPs are often coupled into groups (e.g., group 105) that implement 
As to claim 2, the combination of Allen et al and Trimberger teaches a communication channel situated between the second memory and the PIC for facilitating passage of the DCD from the second memory to the configuration memory [e.g., fig. 1 of Allen et al; fig. 2 of Trimberger].
As to claim 3, the combination teaches wherein the DCD is coded and provided by a manufacture which produces the PIC for resetting the PIC to manufacturing settings [e.g., “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure.  (while the default configuration may be referred to as the ‘factory’ configuration, that reference is to the user's ‘factory,’ where the user initially programs the programmable logic device and system, and not 
As to claim 5, the combination teaches wherein the first memory is a flash memory configured to store multiple bitstreams for multiple user configuration data sets [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al].
As to claim 6, the combination teaches wherein the second memory is a flash memory configured to store the BDF [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al].
As to claim 7, the combination teaches wherein the second memory is a flash memory situated inside of PIC [e.g., “Later, programmable logic devices incorporating erasable programmable read-only memory (EPROM) for configuration became 
As to claim 8, the combination teaches a verification component coupled to the PIC and configured to verify functionality and integrity of recently received configuration data [e.g., “If the cell site were inadvertently sent the configuration file for a GPS receiver, then on start-up, when the programmable logic device is configured as a GPS receiver and checks its environment to make sure it has access to radio receivers and other necessary devices, it will recognize an exception condition and generate a reconfiguration condition” in col. 3, lines 49-55, “In the local update mode, the exception register would be checked by the default configuration, which is loaded after a detectable failure of the primary user application configuration (such as a CRC failure), to initiate recovery procedures” in col. 4, line 66-col. 5, line 3, “In the former case, in order to roll back to the next-most-recent configuration, the recovery procedure of the default configuration would simply load the configuration from the page address one higher than the page address of the configuration that generated the exception” in col. 6, lines 59-63 of Allen et al].
As to claim 9, the combination teaches wherein the first user configuration data includes an address which points a memory location that contains next configuration data [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7 of Trimberger]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to 
As to claim 10, the combination teaches wherein the first user configuration data includes an address which points a memory location that contains next configuration data [e.g., “In the former case, in order to roll back to the next-most-recent configuration, the recovery procedure of the default configuration would simply load the configuration from the page address one higher than the page address of the configuration that generated the exception” in col. 6, lines 59-63, “This could be a reload, for some reason, of the same configuration that had been loaded, or could be an initial load of a configuration that had been newly stored in configuration storage 12 as a replacement for the then-current configuration” in col. 7, line 66-col. 8, line 3 of Allen et al].
As to claim 11, the combination teaches a system able to provide various digital processing functions and network communications comprising the device of claim 1 [e.g., “System 900 can be used in a wide variety of applications, such as computer networking, data networking, instrumentation, video processing, digital signal processing, or any other application where the advantage of using programmable or reprogrammable logic is desirable” in col. 11, lines 54-58 of Allen et al].
Claims 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger [US 8,117,580 B1] in view of Allen et al [US 7,512,849 B1].
	As to claim 12, Trimberger teaches a method of configuring a field programmable gate array (FPGA) via configuration data stored in a configuration memory [e.g., “FIG. 2 
identifying a first bitstream containing user defined configuration data stored in the first storage via a communication channel [e.g., “In step 202, an initial configuration bitstream is selected from the provided bitstreams and programmed into the PLD, and an automated testing procedure is applied to the programmed PLO” in col. 6, lines 44-47];
loading the first bitstream from the first storage to the configuration memory in FPGA [e.g., “In step 202, an initial configuration bitstream is selected from the provided bitstreams and programmed into the PLD, and an automated testing procedure is applied to the programmed PLO” in col. 6, lines 44-47];
verifying integrity of the first bitstream based on a set of predefined verifying data to ascertain functionality of FPGA in accordance with the first bitstream [e.g., “If the bitstream/PLD combination just tested is not successful, then the bitstream currently loaded in the PLD is unsuitable for that PLD.  In decision step 206, it is determined whether or not additional bitstreams are available that have not yet been tried in this PLD” in col. 7, lines 30-34; “The test data values can include, for example, data 
extracting an address of memory location containing a second bitstream of configuration data from the first bitstream [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7].
As such above, Trimberger teaches the second bitstream of configuration data is loaded in case when the first bitstream is determined to be unsuitable, Trimberger does not explicitly teach the first bitstream determined to be unsuitable due to the first bitstream being corrupted. However Allen et al teach determining the first bitstream is corrupted [e.g., “The configuration file could have been corrupted during its transmission to the configuration storage, so that it fails a cyclic redundancy check (CRC).  This would be a configuration failure” in col. 3, lines 34-37; “In the local update mode, the exception register would be checked by the default configuration, which is loaded after a detectable failure of the primary user application configuration (such as a CRC failure), to initiate recovery procedures” in col. 4, line 66-col. 5, line3].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Allen et al’s teaching above including determining the first bitstream corrupted in order to increase integrity and/or reliability for the bitstreams in addition to determining the first bitstream unsuitable of Trimberger.
As to claim 13, the combination of Trimberger and Allen et al teaches loading a second bitstream from a storage location addressed by the address of the second 
As to claim 14, the combination teaches identifying the address of a memory location storing the second bitstream in a predefined location of the first bitstream [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7of Trimberger].
As to claim 15, the combination teaches verifying integrity of the second bitstream based on a second set of predefined verification conditions to ascertain functionality of FPGA in accordance with the second bitstream [e.g., “If the bitstream/PLD combination just tested is not successful, then the bitstream currently loaded in the PLD is unsuitable for that PLD.  In decision step 206, it is determined whether or not additional bitstreams are available that have not yet been tried in this PLD” in col. 7, lines 30-34; “The test data values can include, for example, data expected from an automated testing procedure when applied to a fully functional PLD programmed with an associated configuration bitstream.  In some embodiments, the test data values are checksum values” in col. 8, lines 36-40, fig. 2 of Trimberger].
As to claim 16, the combination teaches identifying an address of a backup default page (BDP) containing manufacturing default configuration settings in a predefined location of the second bitstream when a corrupted second bitstream is detected [e.g., “In other embodiments, the subsequent configuration bitstream is always 
As to claim 17, the combination teaches extracting the address of the BDP from the second bitstream from a memory location; and rebooting the FPGA via default configuration data (DCD) in the BDP to a manufactural default setting [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7 of Trimberger; “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62, “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15, “If, while system 10 is in state 31, a signal 
As to claim 19, Trimberger does not explicitly teach, however Allen et al teach wherein the PIC further includes a backup default page (BDP) nonvolatile memory (NVM) configured to store default configuration data (DCD) of the BDP for booting the PIC to a manufacturing default setting [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62; “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15; “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7]. Thus, it would have been obvious to one of ordinary skill in the art before the 
As to claim 20, Trimberger does not explicitly teach, however Allen et al teach wherein the memory further includes a backup default page (BDP) nonvolatile memory (NVM) configured to store default configuration data (DCD) of the BDP for booting the PIC to a manufacturing default setting [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62; “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15; “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al and Trimberger as applied to claim 1 above, and further in view of Khu et al [US 7,047,352 B1].
	As to claim 4, though the combination of Allen et al and Trimberger teaches relying on accessing the default configuration data stored in the second memory for the recovery rebooting, the combination does not explicitly teach, however Khu et al teach wherein the second memory is hidden from general public view so that content of the second memory cannot be accidentally overwritten by a user [e.g., “If the memory supports sector write-protection, then the system can set the sectors containing the directory and the default configuration data as protected.  If a further update is interrupted, then the system can reload or restart by using the default configuration data that was not changed during the update process” in col. 1, lines 61-66; “If it is decided by a user to store an alternative configuration in memory 100 for the purpose of reconfiguring the PLD(s), at step 204, processor 121 stores an alternative configuration in memory 100.  But according to the invention, this alternative configuration is not overwritten onto default configuration 103” in col. 3, lines 37-42].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Khu et al’s teaching above in order to increase .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Al-Adnani [US 2006/0035603 A1] teach a configuration memory storing multiple configuration data for configuring FPGA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/3/2022